UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2166



LAWRENCE VERLINE WILDER,

                                                Plaintiff - Appellant,

          versus


DONNA E. SHALALA,    SECRETARY   OF   HEALTH   AND
HUMAN SERVICES,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-2616-S)


Submitted:   July 2, 1998                      Decided:   July 16, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing his

civil complaint, in which he alleged harassment, discrimination,

retaliation, and wrongful termination by his employer. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Wilder v. Shalala, No. CA-97-2616-S (D. Md. Aug.

21, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                2